Exhibit 10.6

EXECUTION VERSION

AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

NATIONSTAR MORTGAGE LLC

(Receivables Seller and Servicer)

and

NATIONSTAR AGENCY ADVANCE FUNDING LLC

(Depositor)

Dated as of January 31, 2013

NATIONSTAR AGENCY ADVANCE FUNDING TRUST

ADVANCE RECEIVABLES BACKED NOTES, ISSUABLE IN SERIES



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

Section 1.

  Definitions; Incorporation by Reference      3   

Section 2.

  Transfer of Receivables      5   

Section 3.

  Nationstar’s Acknowledgment and Consent to Assignment      7   

Section 4.

  Representations, Warranties and Certain Covenants of Nationstar, as Servicer
and as Receivables Seller      8   

Section 5.

  Termination      16   

Section 6.

  General Covenants of Nationstar, as Receivables Seller and Servicer      16   

Section 7.

  Grant Clause      19   

Section 8.

  Conveyance by Depositor; Grant by Issuer      20   

Section 9.

  Protection of Indenture Trustee’s Security Interest in Trust Estate      20   

Section 10.

  Indemnification      20   

Section 11.

  Miscellaneous      22   

Schedule 1

  Form of Assignment of Receivables   

Exhibit A

  Form of Subordinated Note   

 

i



--------------------------------------------------------------------------------

AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

This AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT (as it may be amended,
supplemented, restated, or otherwise modified from time to time, this
“Agreement”) is made as of January 31, 2013 (the “Closing Date”), by and between
Nationstar Mortgage LLC, a limited liability company organized under the laws of
the State of Delaware, as receivables seller and servicer (“Nationstar”), and
Nationstar Agency Advance Funding LLC, a limited liability company organized
under the laws of the State of Delaware, as depositor (the “Depositor”).

RECITALS

A. The Depositor is a special purpose Delaware limited liability company wholly
owned by Nationstar. The Depositor and Nationstar are parties to that certain
Receivables Sale Agreement (the “Original Receivables Sale Agreement”) dated as
of October 24, 2011 (the “Original Closing Date”). Pursuant to Section 11(a) of
the Original Receivables Sale Agreement, Nationstar and the Depositor may amend
the Original Receivables Sale Agreement in an instrument in writing signed by
Nationstar, Depositor, Administrative Agent and more than 50% of the Holders of
all Outstanding Notes, each Supplemental Credit Enhancement Provider and each
Liquidity Provider. As of the Original Closing Date, Nationstar acts as the
servicer under one or more certain Freddie Mac Servicing Agreements
incorporating the Freddie Mac Guide and effective as of the Closing Date,
Nationstar acts as the servicer under one or more certain Fannie Mae Servicing
Agreements incorporating the Fannie Mae Guide (each, as it may be amended,
supplemented, restated, or otherwise modified from time to time, a “Servicing
Agreement” and, collectively, the “Servicing Agreements”), and has the
obligation to make Advances from and after the Original Closing Date in the case
of the Freddie Mac Servicing Agreements and the Closing Date in the case of the
Fannie Mae Servicing Agreements and the right to collect the related Receivables
in reimbursement of such Advances and the right to collect Receivables in
existence on the Closing Date related to Advances previously made by Nationstar.
As such, Nationstar, as servicer, will service mortgage loans in various Pools.
One or more Servicing Agreements (each, as may be amended, supplemented,
restated or otherwise modified from time to time, a “Designated Servicing
Agreement” and, collectively, the “Designated Servicing Agreements”) and the
related Facility Eligible Pools where Nationstar acts as servicer (each, a
“Designated Pool” and collectively, the “Designated Pools”) will be designated
as described herein for inclusion under this Agreement, the Receivables Pooling
Agreement and the Indenture.

B. Nationstar Agency Advance Funding Trust (formerly known as Nationstar Agency
Advance Funding Trust 2011-1) (the “Issuer”), Nationstar, as servicer and as
Administrator (in such capacity, the “Administrator”), The Bank of New York
Mellon, as Indenture Trustee (the “Indenture Trustee”), as Calculation Agent, as
Paying Agent and as Securities Intermediary, and Barclays Bank PLC (“Barclays”),
as administrative agent (the “Administrative Agent”), entered into an Indenture
(the “Original Indenture”) dated as of October 24, 2011. Under the Original
Indenture, the Issuer issued one Class of Variable Funding Notes. The Original
Indenture was amended by that certain amendment and waiver, dated as of
February 23, 2012, by and among the parties to the Original Indenture. The
Original Indenture was amended and restated by that certain Amended and Restated
Indenture dated as of April 27,



--------------------------------------------------------------------------------

2012 (the “Amended and Restated Indenture”) by and among the parties to the
Original Indenture. The Amended and Restated Indenture was amended by that
certain Second Amended and Restated Indenture, dated as of October 19, 2012 (the
“Second Amended and Restated Indenture”). The Second Amended and Restated
Indenture was amended by that certain Third Amended and Restated Indenture,
dated as of January 2, 2013 (the “Third Amended and Restated Indenture”). The
Third Amended and Restated Indenture was amended by that certain Fourth Amended
and Restated Indenture, dated as of January 31, 2013 (as may be amended,
supplemented, restated or otherwise modified from time to time and including any
indenture supplement, the “Indenture”), pursuant to which the Issuer shall be
permitted to issue different Series of Advance Receivables Backed Notes (the
“Notes”) from time to time, on the terms and conditions set forth in the
Indenture.

C. Nationstar is obligated to make certain Advances from time to time with
respect to the Mortgage Loans in the Designated Pools under the Designated
Servicing Agreements of different Advance Types as more fully described in the
Indenture. Upon its disbursement of an Advance with respect to a Designated Pool
pursuant to a Designated Servicing Agreement, Nationstar, as servicer, becomes
the beneficiary of a contractual right to be reimbursed for such Advance in
accordance with the terms of the related Designated Servicing Agreement.
Nationstar, as receivables seller, desires to sell, assign, transfer and convey
to the Depositor all its contractual rights to be reimbursed for each Advance
disbursed by Nationstar (or any predecessor servicer to the extent that
Nationstar acquires the Advance), as servicer, from the date hereof through the
Receivables Sale Termination Date, in respect of Designated Pools under the
Designated Servicing Agreements (in any case, which Advance has not been
previously reimbursed) (any right to reimbursement in respect of any such
Advance, a “Receivable” and, collectively, the “Receivables”), pursuant to the
terms of this Agreement. The Depositor will contemporaneously enter into an
Amended and Restated Receivables Pooling Agreement, dated as of even date
herewith (the “Receivables Pooling Agreement”, as may be amended, supplemented,
restated or otherwise modified from time to time), to sell and/or contribute,
assign, transfer and convey to the Issuer all Receivables acquired by the
Depositor from Nationstar, as receivables seller, immediately upon the
Depositor’s acquisition of such Receivables pursuant to this Agreement.

D. The Notes issued by the Issuer pursuant to the Indenture will be
collateralized by the Aggregate Receivables and related property and certain
monies in respect thereof now owned and to be hereafter acquired by the Issuer.

E. In consideration of each transfer by Nationstar, as receivables seller, to
the Depositor of the Transferred Assets on the terms and subject to the
conditions set forth in this Agreement, the Depositor has agreed to pay to
Nationstar a purchase price equal to 100% of the fair market value thereof on
each Sale Date. To the extent the purchase price actually paid in cash by the
Depositor for the Transferred Assets is less than 100% of the fair market value
thereof, the consideration for such excess fair market value shall be (i) on the
Original Closing Date, the receipt of the membership interest of the Depositor,
100% of which is held by Nationstar, and (ii) on each subsequent Sale Date a
borrowing under a Subordinated Note issued by the Depositor to Nationstar in an
amount equal to the amount by which the fair market value of such Receivable
exceeds the cash purchase price actually paid therefor.

 

-2-



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the above premises and of the mutual
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

Section 1. Definitions; Incorporation by Reference.

(a) This Agreement is entered into in connection with the terms and conditions
of the Indenture. Any capitalized term used but not defined herein shall have
the meaning given to it in the Indenture. Futhermore, for any capitalized term
defined herein but defined in greater detail in the Indenture, the detailed
information from the Indenture shall be incorporated herein by reference.

Additional Receivables: As defined in Section 2(a)(ii).

Administrative Agent: As defined in the Recitals.

Administrator: As defined in the Recitals.

Aggregate Receivables: All Initial Receivables and all Additional Receivables
sold by Nationstar, as receivables seller, to the Depositor hereunder.

Agreement: As defined in the Preamble.

Amended and Restated Indenture: As defined in the Recitals.

Assignment of Receivables: Each agreement documenting an assignment by
Nationstar to the Depositor substantially in the form set forth on Schedule 1.

Barclays: As defined in the Recitals.

Closing Date: As defined in the Preamble.

Depositor: As defined in the Preamble.

Designated Pools: As defined in the Recitals.

Designated Servicing Agreement and Designated Servicing Agreements: As defined
in the Recitals.

Fourth Amended and Restated Indenture: As defined in the Recitals.

Indemnification Amounts: As defined in Section 10(c).

Indemnified Party: As defined in Section 10(c).

Indemnity Payment: As defined in Section 4(d).

 

-3-



--------------------------------------------------------------------------------

Indenture: As defined in the Recitals.

Indenture Trustee: As defined in the Recitals.

Initial Receivables: As defined in Section 2(a)(i).

Issuer: As defined in the Recitals.

Nationstar: As defined in the Preamble.

Original Closing Date: As defined in the Recitals.

Original Indenture: As defined in the Recitals.

Original Receivables Sale Agreement: As defined in the Recitals.

Original Transferred Assets: As defined in Section 2(a)(i).

Purchase: Each purchase by the Depositor from Nationstar, as receivables seller,
of Transferred Assets.

Purchase Price: As defined in Section 2(b).

Receivable and Receivables: As defined in the Recitals.

Receivables Pooling Agreement: As defined in the Recitals.

Receivables Sale Termination Date: The date, after the conclusion of the
Revolving Period, on which all amounts due on all Classes of Notes issued by the
Issuer pursuant to the Indenture, and all other amounts payable to any party
pursuant to the Indenture, shall have been paid in full.

Related Documents: As defined in Section 4(a)(iii).

Removed Servicing Agreement: As defined in Section 2(c).

Sale Date: (i) With respect to the Initial Receivables, each date from and
including the Original Closing Date to the Closing Date on which such Initial
Receivables were sold and/or contributed, assigned, transferred and conveyed by
Nationstar to the Depositor and (ii) with respect to any Additional Receivables,
each date from and including the Closing Date to the Receivables Sale
Termination Date on which such Additional Receivable is sold, assigned,
transferred and conveyed by Nationstar, as receivables seller, to the Depositor
pursuant to the terms of this Agreement.

Second Amended and Restated Indenture: As defined in the Recitals.

Series: As defined in the Indenture.

Servicing Agreement and Servicing Agreements: As defined in the Recitals.

 

-4-



--------------------------------------------------------------------------------

Stop Date: As defined in Section 2(c).

Subordinated Note: The promissory note in substantially the form of Exhibit A
hereto as more fully described in Section 2(b), as the same may be amended,
restated, supplemented or otherwise modified from time to time.

Third Amended and Restated Indenture: As defined in the Recitals.

Transferred Assets: As defined in Section 2(a)(iii).

UCC: As defined in Section 2(a)(iii).

(b) The Designated Servicing Agreement Schedule, as may be amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the Transaction Documents, is incorporated by this reference into this
Agreement.

Section 2. Transfer of Receivables.

(a) Transferred Assets.

(i) From the Original Closing Date to the Closing Date, subject to the
provisions of the Original Receivables Sale Agreement, Nationstar sold and/or
contributed, assigned, transferred and conveyed to the Depositor, and the
Depositor acquired from Nationstar without recourse except as provided under the
Original Receivables Pooling Agreement, all of Nationstar’s right, title and
interest, whether now owned or hereafter acquired, in, to and under each
Receivable (other than Receivables arising in connection with the Servicing
Agreements of Nationstar Mortgage LLC related to the Mortgage Loans serviced for
Freddie Mac under Seller/Servicer Number 157386, which are initially being
transferred as of the Closing Date) (1) in existence on the Original Closing
Date and in existence on any Business Day on or after the Original Closing Date
and prior to the Closing Date that arose with respect to any Pool that is
subject to any Servicing Agreement that is listed as a “Designated Servicing
Agreement” on the Designated Servicing Agreement Schedule as of the date such
Receivable is created (the “Initial Receivables”), and (2) all monies due or to
become due and all amounts received or receivable with respect thereto and all
proceeds (including “proceeds” as defined in the Uniform Commercial Code in
effect in all applicable jurisdictions (the “UCC”)), together with all rights of
Nationstar to enforce such Initial Receivables (collectively, the “Original
Transferred Assets”); and

(ii) Commencing on the Closing Date, and until the close of business on the
Receivables Sale Termination Date, subject to the provisions of this Agreement,
Nationstar, as receivables seller, hereby sells and/or contributes, assigns,
transfers and conveys to the Depositor, and the Depositor acquires from
Nationstar without recourse except as provided herein, all of the Nationstar’s
right, title and interest, whether now owned or hereafter acquired, in, to and
under (1) each Receivable in existence on any Business Day on or after the
Closing Date and prior to the Receivables Sale Termination Date that arises with
respect to any Facility Eligible Pool (each a “Pool”) that is subject to any
Servicing Agreement that is listed as a “Designated Servicing Agreement” and the

 

-5-



--------------------------------------------------------------------------------

related Pool is listed as a “Designated Pool” on the Designated Servicing
Agreement Schedule as of the date such Receivable is created (“Additional
Receivables”), and (2) all monies due or to become due and all amounts received
or receivable with respect thereto and all proceeds (including “proceeds” as
defined in the UCC), together with all rights of Nationstar to enforce such
Initial Receivables and Additional Receivables (collectively, the “Transferred
Assets”). Until the Receivables Sale Termination Date, Nationstar shall,
automatically and without any further action on its part, sell and/or
contribute, assign, transfer and convey to the Depositor, on each Business Day,
each Additional Receivable not previously transferred to the Depositor and the
Depositor shall purchase each such Additional Receivable together with all of
the other Transferred Assets related to such Receivable.

(b) Purchase Price. In consideration of the sale, assignment, transfer and
conveyance to the Depositor of the Aggregate Receivables and related Transferred
Assets, on the terms and subject to the conditions set forth in this Agreement,
the Depositor shall, on each Sale Date, pay and deliver to Nationstar, in
immediately available funds on the related Sale Date, or otherwise promptly
following such Sale Date if so agreed by Nationstar, as receivables seller, and
the Depositor, a purchase price (the “Purchase Price”) equal to (i) in the case
of one Receivable sold, assigned, transferred and conveyed on such Sale Date,
the fair market value of such Receivable on such Sale Date or (ii) in the case
more than one Receivable is sold, assigned, transferred and conveyed on such
Sale Date, the aggregate of the fair market values of such Receivables on such
Sale Date, payable in cash to the extent of funds available to the Depositor. To
the extent that the Purchase Price of the Additional Receivables is greater than
the cash portion of the Purchase Price, then the Depositor shall (i) first. pay
such portion of the Purchase Price in the form of a borrowing under the
Promissory Note in the form attached hereto as Exhibit A; provided however, that
the Depositor may not make any borrowing under the Subordinated Note unless at
the time of (and immediately after) each borrowing thereunder, both before and
after the sale transaction (1) the Depositor’s total assets exceed its total
liabilities, (2) the Depositor’s cash on hand is sufficient to satisfy all of
its current obligations (other than its obligations under the Subordinated Note
and the obligation to pay the Purchase Price), (3) the Depositor is adequately
capitalized at a commercially reasonable level and (4) the Depositor has
determined that its financial capacity to meet its financial commitment under
the Subordinated Note is adequate and (ii) second, to the extent the Depositor
cannot make a borrowing under the Subordinated Note, accept a contribution to
its capital from Nationstar in an amount equal to the remaining unpaid portion
of the Purchase Price. Nationstar is hereby authorized by the Depositor to
endorse on the schedule attached to the Subordinated Note an appropriate
notation evidencing the date and amount of each advance thereunder, as well as
the date of each payment with respect thereto, provided that the failure to make
such notation shall not affect any obligation of the Depositor
thereunder. Nationstar shall record in its books and records all increases in
and payments in reduction of the outstanding principal amount of the
Subordinated Note.

(c) Removal of Designated Servicing Agreements or Designated Pools and
Receivables. On any date on or after the satisfaction of all conditions
specified in Section 2.1(c) of the Indenture, Nationstar, as receivables seller,
may remove a Designated Servicing Agreement or a Designated Pool from the
Designated Servicing Agreement Schedule (each such Servicing Agreement or
Designated Pool so removed, a “Removed Servicing Agreement” and a “Removed
Pool”, respectively). Upon the removal of a Designated Servicing Agreement from

 

-6-



--------------------------------------------------------------------------------

the Designated Servicing Agreement Schedule, (i) except if Nationstar conducts a
Permitted Refinancing, all Receivables related to Advances under such Removed
Servicing Agreement previously transferred to the Depositor and Granted to the
Indenture Trustee for inclusion in the Trust Estate, shall remain subject to the
lien of the Indenture, in which case the Receivables Seller may not assign to
another Person any Receivables arising under that Removed Servicing Agreement
until all Receivables that arose under that Removed Servicing Agreement or that
Pool that are included in the Trust Estate shall have been paid in full or sold
in a Permitted Refinancing, and (ii) all Receivables related to such Removed
Servicing Agreement or Removed Pool arising on or after the date that the
related Servicing Agreement was removed from the Designated Servicing Agreement
Schedule (the “Stop Date”) shall not be sold to the Depositor and shall not
constitute Additional Receivables.

(d) Marking of Books and Records. Nationstar shall, at its own expense, on or
prior to the applicable Sale Date, in the case of Additional Receivables,
indicate in its books and records (including its computer records) that the
Receivables in respect of a Designated Pool arising under each Designated
Servicing Agreement and the related Transferred Assets have been sold, assigned,
transferred and conveyed to the Depositor in accordance with this Agreement.
Nationstar shall not alter the indication referenced in this paragraph with
respect to any Receivable during the term of this Agreement (except in
accordance with Section 9(b)). If a third party, including a potential purchaser
of a Receivable, should inquire as to the status of the Receivables, Nationstar
shall promptly indicate to such third party that the Receivables have been sold,
assigned, transferred and conveyed and Nationstar (except in accordance with
Section 9(b)) shall not claim any right, title or interest (including, but not
limited to ownership interest) therein.

Section 3. Nationstar’s Acknowledgment and Consent to Assignment.

(a) Acknowledgment and Consent to Assignment. Nationstar hereby acknowledges
that the Depositor has sold and/or contributed, assigned, transferred and
conveyed to the Issuer, and that the Issuer has Granted to the Indenture
Trustee, on behalf of the Noteholders, the rights (but not the obligations) of
the Depositor under this Agreement, including, without limitation, the right to
enforce the obligations of Nationstar hereunder. Nationstar hereby consents to
such Grant by the Issuer to the Indenture Trustee pursuant to the Indenture and
acknowledges that each of the Issuer and the Indenture Trustee (on behalf of
itself, the Noteholders, any Supplemental Credit Enhancement Provider and any
Liquidity Provider) shall be a third party beneficiary in respect of the
representations, warranties, covenants, rights, indemnities and other benefits
arising hereunder that are so Granted by the Issuer. Moreover, Nationstar hereby
authorizes and appoints as its attorney-in-fact the Depositor, the Issuer and
the Indenture Trustee, as the Issuer’s assignee, on behalf of the Depositor, to
execute and deliver such documents or certificates as may be necessary in order
to enforce its rights under this Agreement and its rights to collect the
Aggregate Receivables.

(b) Access to Records. In connection with the conveyances hereunder, Nationstar
hereby grants to the Depositor (and its assigns) an irrevocable license to
access all records relating to the Aggregate Receivables, without the need for
any further documentation in connection with any conveyance hereunder; provided,
however, that the Depositor (and its assigns) may not exercise any right under
such license until an Event of Default has occurred and

 

-7-



--------------------------------------------------------------------------------

is continuing; and provided further that such license is for the limited purpose
of administering and accounting for the Aggregate Receivables. In connection
with such license, and subject to the foregoing provisos, Nationstar hereby
grants to the Depositor (and its assigns) an irrevocable, non-exclusive license
(subject to the restrictions contained in any license with respect thereto) to
use, without royalty or payment of any kind, all software used by Nationstar, as
receivables seller or as servicer as the case may be, to account for the
Aggregate Receivables, to the extent necessary to administer the Aggregate
Receivables and such software is owned by Nationstar. With respect to software
owned by others and used by Nationstar under license agreements, Nationstar
shall cooperate with the Depositor (and its assigns) to identify such software
and the applicable licensors thereof and provide such other information
available to it and reasonably necessary in order for the Depositor to obtain
its own licenses with respect to such software. The licenses granted by
Nationstar pursuant to this Section 3 with respect to software owned by it shall
be irrevocable and shall terminate on the Receivables Sale Termination Date.

Section 4. Representations, Warranties and Certain Covenants of Nationstar, as
Servicer and as Receivables Seller.

Nationstar, as receivables seller and as servicer, hereby makes the following
representations and warranties for the benefit of the Depositor, the Issuer, and
the Indenture Trustee for the benefit of the Noteholders, on which the Depositor
is relying in purchasing the Aggregate Receivables and executing this Agreement,
on which the Issuer is relying in purchasing the Aggregate Receivables and
executing the Receivables Pooling Agreement, and on which the Noteholders are
relying in purchasing the Notes. The representations are made as of the date of
this Agreement, and as of each Sale Date. Such representations and warranties
shall survive the sale and/or contribution, assignment, transfer and conveyance
of any Receivables and any other related Transferred Assets to the Depositor and
the Issuer.

(a) General Representations, Warranties and Covenants.

(i) Organization and Good Standing. Nationstar is a limited liability company
duly organized and validly existing under the laws of the State of Delaware,
with power and authority to own its properties and to conduct its business as
such properties are currently owned and such business is presently conducted,
and had at all relevant times, and now has and so long as any Notes are
outstanding, will continue to have, power, authority and legal right to acquire,
own, hold, transfer, assign and convey the Receivables.

(ii) Due Qualification. Nationstar is and will continue to be duly qualified to
do business as a limited liability company in good standing, and has obtained
and will keep in full force and effect all necessary licenses, permits and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications, licenses, permits
or approvals and as to which the failure to obtain or to keep in full force and
effect such licenses, permits or approvals would have a material and adverse
impact upon the value or collectability of the Receivables and such failure
cannot be subsequently cured for the purposes of enforcing contracts

 

-8-



--------------------------------------------------------------------------------

(iii) Power and Authority. Nationstar has and will continue to have all
requisite limited liability company power and authority to own the Receivables,
and Nationstar has and will continue to have all requisite limited liability
company power and authority to execute and deliver this Agreement, the initial
Designated Servicing Agreement Schedule and each subsequent Designated Servicing
Agreement Schedule, each other Transaction Document to which it is a party and
any and all other instruments and documents necessary to consummate the
transactions contemplated hereby or thereby (collectively, the “Related
Documents”), and to perform each of its obligations under this Agreement and
under the Related Documents, and to consummate the transactions contemplated
hereby and thereby. The execution and delivery of this Agreement by Nationstar,
and the execution and delivery of each of the Related Documents by Nationstar,
the performance by Nationstar of its obligations hereunder and thereunder, and
the consummation of the transactions contemplated hereby and thereby have each
been duly authorized by Nationstar and no further limited liability company
action or other actions are required to be taken by Nationstar in connection
therewith.

(iv) Valid Transfer. Upon the execution and delivery of this Agreement, each
Assignment of Receivables and the Designated Servicing Agreement Schedule by
each of the parties hereto, this Agreement shall evidence a valid sale,
transfer, assignment and conveyance of the Initial Receivables as of the
Original Closing Date and the Additional Receivables as of the applicable Sale
Date to the Depositor, which is enforceable against creditors of and purchasers
from Nationstar except as such enforceability may be limited by bankruptcy,
insolvency or similar laws and by equitable principles.

(v) Binding Obligation. This Agreement and each of the other Transaction
Documents to which Nationstar is a party has been, or when delivered will have
been, duly executed and delivered and constitutes the legal, valid and binding
obligation of Nationstar, enforceable against Nationstar, in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency or
similar laws and by equitable principles.

(vi) Good Title. Immediately prior to each Purchase of Receivables hereunder,
Nationstar is the legal and beneficial owner of each such Receivable and the
related Transferred Assets with respect thereto, free and clear of any Adverse
Claims other than Permitted Liens; and immediately upon the transfer and
assignment thereof, the Depositor and its assignees will have good and
marketable title to, with the right to sell and encumber, each Receivable,
whether now existing or hereafter arising, together with the related Transferred
Assets with respect thereto, free and clear of any Adverse Claims other than
Permitted Liens.

(vii) Perfection.

(A) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Aggregate Receivables and the related Transferred
Assets with respect thereto in favor of the Depositor, which security interest
is prior to all other Adverse Claims, and is enforceable as such against
creditors of and purchasers from Nationstar;

 

-9-



--------------------------------------------------------------------------------

(B) Nationstar has caused the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under the UCC in order
to perfect the security interest in the Aggregate Receivables and the related
Transferred Assets granted to the Depositor hereunder; and

(C) Nationstar has not pledged, assigned, sold, granted a security interest in,
or otherwise conveyed any of the Aggregate Receivables and the related
Transferred Assets, other than under this Agreement, except pursuant to any
agreement that has been terminated on or prior to the date hereof. Nationstar
has not authorized the filing of and is not aware of any financing statement
filed against it, the Depositor or the Issuer covering the Aggregate Receivables
and the related Transferred Assets other than those filed in connection with
this Agreement and the other Transaction Documents and those that have been
terminated on or prior to the date hereof or for which the lien with respect to
the Receivables has been released. Nationstar is not aware of any judgment or
tax lien filings against it.

(viii) No Violation. Neither the execution, delivery and performance of this
Agreement, the other Transaction Documents or the Related Documents by
Nationstar, nor the consummation by Nationstar of the transactions contemplated
hereby or thereby nor the fulfillment of or compliance with the terms and
conditions of this Agreement, the Related Documents or the other Transaction
Documents to which Nationstar is a party (A) will violate the organizational
documents of Nationstar, (B) will constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default), or result in a
breach or acceleration of, any material indenture, agreement or other material
instrument to which Nationstar or any of its Affiliates is a party or by which
it or any of them is bound, or which may be applicable to Nationstar,
(C) constitutes a default (whether with notice or lapse of time or both), or
results in the creation or imposition of any Adverse Claim upon any of the
property or assets of Nationstar under the terms of any of the foregoing, or
(D) violates any statute, ordinance or law or any rule, regulation, order, writ,
injunction or decree of any court or of any public, governmental or regulatory
body, agency or authority applicable to Nationstar or its properties.

(ix) No Proceedings. There is no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, now pending, or to
Nationstar’s knowledge, threatened, against Nationstar (A) in which a third
party not affiliated with the Indenture Trustee or a Noteholder asserts the
invalidity of any of the Transaction Documents, (B) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by any of the Transaction Documents, (C) seeking any determination
or ruling that should reasonably be expected to affect materially and adversely
the performance by Nationstar or its Affiliates of their obligations under, or
the validity or enforceability of, any of the Transaction Documents or
(D) relating to Nationstar or its Affiliates and which should reasonably be
expected to affect adversely the federal income tax attributes of the Notes.

 

-10-



--------------------------------------------------------------------------------

(x) Ownership of Depositor. Nationstar owns 100% of the membership interest in
the Depositor. No Person other than Nationstar has any rights to acquire
membership interests in the Depositor.

(xi) Ownership of Issuer. 100% of the Owner Trust Certificate of the Issuer is
owned by the Depositor. No Person other than the Depositor has any rights to
acquire all or any portion of the Owner Trust Certificate in the Issuer.

(xii) No Violation of Exchange Act or Regulations T, U or X. None of the
transactions contemplated in the Transaction Documents (including the use of the
proceeds from the sale of the Notes) will result in a violation of Section 7 of
the Exchange Act, or any regulations issued pursuant thereto, including
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II.

(xiii) All Consents Obtained. All approvals, authorizations, consents, orders or
other actions of any persons or of any governmental body or official required in
connection with the execution and delivery by Nationstar or the Depositor of
this Agreement and the Transaction Documents to which Nationstar, the Depositor
or the Issuer is a party, the performance by Nationstar of the transactions
contemplated by this Agreement and the other Transaction Documents to which it
is a party and the fulfillment by Nationstar of the terms hereof and thereof,
including without limitation, the transfer of Receivables from Nationstar to the
Depositor and from the Depositor to the Issuer and the pledge thereof by the
Issuer to the Indenture Trustee, have been obtained.

(xiv) Not an Investment Company. None of Nationstar, the Depositor, the Issuer
nor the Trust Estate is required to be registered as an “investment company” or
a company “controlled” by a company required to be registered as an “investment
company” within the meaning of the Investment Company Act, and none of the
execution, delivery or performance of obligations under this Agreement or any of
the Transaction Documents, or the consummation of any of the transactions
contemplated thereby (including, without limitation, the sale of the Transferred
Assets hereunder) will violate any provision of the Investment Company Act, or
any rule, regulation or order issued by the Securities and Exchange Commission
thereunder.

(xv) All Taxes, Fees and Charges Relating to Transaction and Transaction
Documents Paid. Any taxes, fees and other governmental charges due and payable
by Nationstar, the Depositor or the Issuer in connection with the execution and
delivery of this Agreement and the transactions contemplated hereby have been or
will be paid by Nationstar or the Depositor at or prior to the date of this
Agreement.

(xvi) No Broker, Finder or Financial Adviser Other Than Barclays. None of
Nationstar nor any of its officers, directors, employees or agents has employed
any broker, finder or financial adviser or incurred any liability for fees or
commissions to any person other than Barclays (including Affiliates of Barclays)
in connection with the offering, issuance or sale of the Notes of any Class.

 

-11-



--------------------------------------------------------------------------------

(xvii) Solvency. Nationstar, both prior to and after giving effect to each sale
of Receivables with respect to the Designated Servicing Agreements on each Sale
Date, (1) is not, and will not be, “insolvent” (as such term is defined in §
101(32)(A) of the Bankruptcy Code), (2) is, and will be, able to pay its debts
as they become due, and (3) does not have unreasonably small capital for the
business in which it is engaged or for any business or transaction in which it
is about to engage.

(xviii) Information to Note Rating Agencies. All information provided by
Nationstar to any Note Rating Agency, taken together, is true and correct in all
material respects.

(xix) No Fraudulent Conveyance. Nationstar is selling the Aggregate Receivables
to the Depositor in furtherance of its ordinary business purposes, with no
intent to hinder, delay or defraud any of its creditors.

(xx) Ability to Perform Obligations. Nationstar does not believe, nor does it
have any reasonable cause to believe, that it cannot perform each and every
covenant contained in this Agreement.

(xxi) Information. No document, certificate or report furnished by Nationstar in
writing pursuant to this Agreement, any other Transaction Document or in
connection with the transactions contemplated hereby or thereby, taken together,
contains or will contain when furnished any untrue statement of a material fact.
There are no facts relating to and known by Nationstar which when taken as a
whole may impair the ability of Nationstar to perform its obligations under this
Agreement or any other Transaction Document, which have not been disclosed
herein or in the certificates and other documents furnished by or on behalf of
Nationstar pursuant hereto or thereto specifically for use in connection with
the transactions contemplated hereby or thereby.

(xxii) Fair Consideration. The aggregate consideration received by Nationstar,
as receivables seller, pursuant to this Agreement is fair consideration having
reasonably equivalent value to the value of the Aggregate Receivables and the
performance of the obligations of Nationstar, as receivables seller, hereunder.

(xxiii) Bulk Transfer. No sale, contribution, transfer, assignment or conveyance
of Receivables by Nationstar, as receivables seller, to the Depositor
contemplated by this Agreement or by the Depositor to the Issuer pursuant to the
Receivables Pooling Agreement will be subject to the bulk transfer or any
similar statutory provisions in effect in any applicable jurisdiction.

(xxiv) Name. The legal name of Nationstar is as set forth in this Agreement and
Nationstar does not have any trade names, fictitious names, assumed names or
“doing business” names.

(xxv) Default. None of Nationstar, the Depositor or the Issuer is in default
(or, with respect to Nationstar, subject to termination as servicer) under any
material agreement, contract, instrument or indenture to which such Person is a
party or by which it or its properties is or are bound (including without
limitation, each Designated

 

-12-



--------------------------------------------------------------------------------

Servicing Agreement), or with respect to any order of any court, administrative
agency, arbitrator or governmental body which should reasonably be expected to
have a material adverse effect on the transactions contemplated hereunder, and
no event has occurred which with notice or lapse of time or both would
constitute such a default with respect to any such agreement, contract,
instrument or indenture, or with respect to any such order of any court,
administrative agency, arbitrator or governmental body.

(xxvi) Repayment of Receivables. Nationstar has no reason to believe that at the
time of the transfer of any Receivables to the Depositor pursuant hereto, such
Receivables will not be paid in full.

(xxvii) Designated Servicing Agreements. Each Designated Servicing Agreement, as
amended, is in full force and effect and no default exists thereunder and, each
of the Designated Servicing Agreements is a Facility Eligible Servicing
Agreement.

(xxviii) [Reserved].

(xxix) No Change in Condition of Nationstar. Since June 30, 2011, there has been
no change in the business, operations, financial condition, properties or assets
of Nationstar which would have a material adverse effect on its ability to
perform its obligations under this Agreement or any other Transaction Document
or materially adversely affect the transactions contemplated under this
Agreement or any other Transaction Document.

(xxx) Fannie and Freddie Approved. Nationstar is an approved seller and servicer
of residential mortgage loans for Fannie Mae and Freddie Mac. Nationstar is in
good standing to sell and service mortgage loans, respectively, for Fannie Mae
and Freddie Mac and no event has occurred which would make Nationstar unable to
comply with eligibility requirements or which would require notification to
either Fannie Mae or Freddie Mac.

(xxxi) Compliance With Laws. Nationstar has complied or shall comply in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions or decrees to which it may be subject, except where the failure to
so comply should not be reasonably expected to have an Adverse Effect or a
material adverse effect on the financial condition or operations of Nationstar,
or the ability of Nationstar, the Depositor or the Issuer to perform their
respective obligations hereunder or under any of the other Transaction
Documents.

(xxxii) Accounting. Nationstar accounts for the transactions contemplated by
this Agreement as a sale from Nationstar to the Depositor, except to the extent
that such sales are not recognized under GAAP due to consolidated financial
reporting.

(b) Representations, Warranties and Covenants of Nationstar Concerning the
Receivables.

(i) Facility Eligible Receivables. Each Receivable is payable in United States
dollars and is a Facility Eligible Receivable. Each Receivable arises from an
Advance for which Nationstar is entitled to reimbursement pursuant to a
Designated Servicing Agreement.

 

-13-



--------------------------------------------------------------------------------

(ii) Assignment Permitted under Servicing Agreements. Each Receivable arising
under a Designated Servicing Agreement is fully transferable and such transfer
will not violate the terms of, or require the consent of any Person other than
Freddie Mac under the related Designated Servicing Agreement or any other
document or agreement to which Nationstar is a party or to which its assets or
properties are subject.

(iii) Schedule of Receivables. The information set forth in the Schedule of
Receivables hereto shall be true and correct as of the date of this Agreement
and each Funding Date.

(iv) No Fraud. As of any Sale Date, with respect to the Receivables transferred
on such date, no Receivable has been identified by Nationstar or reported to
Nationstar by Freddie Mac or Fannie Mae as having resulted from fraud
perpetrated by any Person.

(v) No Impairment of Nationstar’s Rights. As of the Closing Date, or as of any
Sale Date with respect to any Receivables sold on such date, neither Nationstar
nor any other Person has taken any action that, or failed to take any action the
omission of which, would materially impair its rights or the rights of its
assignees, with respect to any Receivables.

(vi) No Defenses. As of the related Sale Date, each Receivable represents valid
entitlement to be paid, has not been repaid in whole or in part or been
compromised, adjusted, extended, satisfied, subordinated, rescinded, waived,
amended or modified, and is not subject to compromise, adjustment, extension,
satisfaction, subordination, rescission, set-off, counterclaim, defense, waiver,
amendment or modification by any Person.

(vii) No Action to Impair Collectability. Nationstar has not taken (or omitted
to take) and will not take (or omit to take), and has no notice that any other
Person has taken (or omitted to take) or will take (or omit to take) any action
that could impair the collectability of any Receivable.

(viii) No Pending Proceedings. There are no proceedings pending, or, to the best
of Nationstar’s knowledge, threatened, wherein any governmental agency has
(A) alleged that any Receivable is illegal or unenforceable, (B) asserted the
invalidity of any Receivable or (C) sought any determination or ruling that
might adversely affect the payment or enforceability of any Receivable.

(ix) Nationstar’s Reporting Obligations. With respect to each Receivable,
Nationstar is not aware of any circumstances which could reasonably be expected
to make it unable to perform its reporting obligations as set forth in the
Indenture in any material respect.

 

-14-



--------------------------------------------------------------------------------

(x) UCC Classification. No Receivable is secured by “real property” or
“fixtures” or evidenced by an “instrument” under and as defined in the UCC. The
Aggregate Receivables constitute “general intangibles” within the meaning of the
applicable UCC.

(xi) Enforceability; Compliance with Laws. Each Receivable is enforceable in
accordance with its terms set forth in the related Designated Servicing
Agreement. Each Advance complied with all applicable laws, including those
relating to consumer protection, is valid and enforceable and, at the time it is
sold to the Depositor, will not be subject to any set-off, counterclaim or other
defense to payment by the Obligor, Freddie Mac, Fannie Mae or any other party.

(xii) No Consent Required. Each Receivable is assignable by Nationstar, and by
the Depositor and its successors and assigns, without the consent of any other
Person (except any such consent that shall have been obtained), and upon
acquiring the Receivables the Issuer will have the right to pledge the
Receivables without the consent of any other Person (except any such consent
that shall have been obtained) and without any other restrictions on such
pledge.

(c) Survival. It its understood and agreed that the representations and
warranties set forth in Section 4(a) and Section 4(b) shall continue throughout
the term of this Agreement.

It is understood and agreed that the representations and warranties made by
Nationstar, as receivables seller and as servicer, pursuant to this Agreement,
on which the Depositor and the Issuer are relying in accepting the Receivables,
on which the Depositor is relying in executing this Agreement, on which the
Issuer is relying in executing the Receivables Pooling Agreement and on which
the Noteholders are relying in purchasing the Notes, and the rights and remedies
of the Depositor and its assignees under this Agreement against Nationstar
pursuant to this Agreement, inure to the benefit of the Depositor, the Issuer,
the Indenture Trustee for the benefit of the Noteholders, as the assignees of
Nationstar’s rights hereunder. Such representations and warranties and the
rights and remedies for the breach thereof shall survive the sale and/or
contribution, assignment, transfer and conveyance of any Receivables from
Nationstar to the Depositor and its assignees, and the pledge thereof by the
Issuer to the Indenture Trustee for the benefit of the Noteholders and shall be
fully exercisable by the Indenture Trustee for the benefit of the Noteholders.

(d) Remedies Upon Breach. Nationstar shall inform the Indenture Trustee and the
Administrative Agent promptly, in writing, upon the discovery of any breach of
its representations, warranties or covenants hereunder. Unless such breach shall
have been cured or waived within thirty (30) days after the earlier to occur of
the discovery of such breach by Nationstar or receipt of written notice of such
breach by Nationstar, such that, in the case of a representation and warranty,
such representation and warranty shall be true and correct in all material
respects as if made on such day, and Nationstar shall have delivered to the
Indenture Trustee an officer’s certificate describing the nature of such breach
and the manner in which the relevant representation and warranty became true and
correct or the breach was otherwise cured, Nationstar shall either repurchase
the affected Receivables or indemnify its assignees (including the Depositor,
the Issuer, the Indenture Trustee and each of their respective assignees),
against

 

-15-



--------------------------------------------------------------------------------

and hold its assignees (including the Depositor, the Issuer, the Indenture
Trustee and each of their respective assignees) harmless from any cost,
liability and expense, including, without limitation, reasonable attorneys’ fees
and expenses, whether incurred in enforcement proceedings between the parties or
otherwise, incurred as a result of, or arising from, such breach, the amount of
which shall equal the Receivables Balance of any affected Receivable and each
such purchase or indemnification amount to be paid hereunder, an “Indemnity
Payment”. This Section 4(d) sets forth the exclusive remedy for a breach of
representation, warranty or covenant by Nationstar, as servicer, pertaining to a
Receivable. Notwithstanding the foregoing, the breach of any representation,
warranty or covenant shall not be waived by the Issuer under any circumstances
without the consent of the Majority Holders of all Outstanding Notes.

Section 5. Termination.

This Agreement (a) may not be terminated prior to the termination of the
Indenture and (b) may be terminated at any time thereafter by either party
hereto upon written notice to the other party.

Section 6. General Covenants of Nationstar, as Receivables Seller and Servicer.

Nationstar covenants and agrees that, from the date of this Agreement until the
termination of the Indenture:

(a) RESERVED.

(b) Bankruptcy. Nationstar agrees that it shall comply with Section 11(k).
Nationstar has not engaged in and does not expect to engage in a business for
which its remaining property represents an unreasonably small capitalization.
Nationstar will not transfer any of the Aggregate Receivables with an intent to
hinder, delay or defraud any Person.

(c) Legal Existence. Nationstar shall do or cause to be done all things
necessary on its part to preserve and keep in full force and effect its
existence in the jurisdiction of its formation, and to maintain each of its
licenses, approvals, registrations and qualifications in all jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such licenses, approvals, registrations or qualifications, except for failures
to maintain any such licenses, approvals, registrations or qualifications which
cannot be subsequently cured for the purpose of enforcing contracts and which,
individually or in the aggregate, would not reasonably be expected to have a
material adverse effect on the financial conditions, operations or the ability
of Nationstar, the Depositor or the Issuer to perform its obligations hereunder
or under any of the other Transaction Documents.

(d) Compliance With Laws. Nationstar shall comply in all material respects with
all laws, rules, regulations and orders of any governmental authority applicable
to its operation, the noncompliance with which would reasonably be expected to
have a material adverse effect on the financial condition, operations or the
ability of Nationstar, the Depositor or the Issuer to perform their obligations
hereunder or under any of the other Transaction Documents.

 

-16-



--------------------------------------------------------------------------------

(e) Taxes. Nationstar shall pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it or upon its income and profits,
or upon any of its property or any part thereof, before the same shall become in
default; provided that Nationstar shall not be required to pay and discharge any
such tax, assessment, charge or levy so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings, or so long as the
failure to pay any such tax, assessment, charge or levy would not have a
material adverse effect on the ability of Nationstar to perform its obligations
hereunder. Nationstar shall have set aside on its books adequate reserves with
respect to any such tax, assessment, charge or levy so contested.

(f) Compliance with Representations and Warranties. Nationstar covenants that it
shall conduct its business such that it will continually comply with all of its
representations and warranties made in Section 4(a).

(g) Amendments to Designated Servicing Agreements. Nationstar hereby covenants
and agrees not to expressly consent to any amendment to the Designated Servicing
Agreements except for such amendments that would have no adverse effect upon the
collectability or timing of payment of any of the Aggregate Receivables or the
performance of Nationstar’s, the Depositor’s or the Issuer’s obligations under
the Transaction Documents or otherwise adversely affect the interest of the
Noteholders, any Supplement Credit Enhancement Provider or any Liquidity
Provider, without the prior written consent of the Administrative Agent, the
Majority Holders of the Outstanding Notes of each Series and of each
Supplemental Credit Enhancement Provider. Nationstar will, within five
(5) Business Days following the effectiveness of such amendments, deliver to the
Indenture Trustee copies of all such amendments.

(h) Maintenance of Security Interest. Nationstar shall from time to time, at its
own expense, execute and file such additional financing statements (including
continuation statements) as may be necessary to ensure that at any time the
interest of the Depositor, the Issuer, the Indenture Trustee and the Noteholders
and any Supplemental Credit Enhancement Provider and any Liquidity Provider in
all of the Aggregate Receivables is fully protected in accordance with the UCC.

(i) Keeping of Records and Books of Account. Nationstar shall maintain accurate,
complete and correct documents, books, records and other information which is
reasonably necessary for the collection of all Aggregate Receivables (including,
without limitation, records adequate to permit the prompt identification of each
new Receivable and all collections of, and adjustments to, each existing
Receivable).

(j) Fidelity Bond and Errors and Omissions Insurance. Nationstar, as servicer,
shall obtain and maintain at its own expense and keep in full force and effect
so long as any Notes are outstanding, a blanket fidelity bond and an errors and
omissions insurance policy with one or more insurers covering its officers and
employees and other persons acting on its behalf in connection with its
activities under the Transaction Documents meeting the criteria required by the
Designated Servicing Agreements. Coverage of Nationstar, as servicer, and of the
Depositor under a policy or bond obtained by an Affiliate of Nationstar and
providing the coverage required by this subsection (j) shall satisfy the
requirements of this subsection (j). Nationstar will promptly report in writing
to the Indenture Trustee any material changes that may occur in its or the
Depositor’s fidelity bonds, if any, and/or its or the Depositor’s errors and
omissions insurance policies, as the case may be, and will furnish to the
Indenture Trustee copies of all binders and polices or certificates evidencing
that such bonds, if any, and insurance policies are in full force and effect.

 

-17-



--------------------------------------------------------------------------------

(k) No Adverse Claims, Etc. Against Receivables and Trust Property. Nationstar
hereby covenants that, except for the transfer hereunder and as of any date on
which Additional Receivables are transferred, it will not sell, pledge, assign
or transfer to any other Person, or grant, create, incur or assume any Adverse
Claim on any of the Aggregate Receivables, or any interest therein (other than
Permitted Liens). Nationstar shall notify the Depositor and its designees of the
existence of any Adverse Claim (other than as provided above) on any Receivable
immediately upon discovery thereof; and Nationstar shall defend the right, title
and interest of the Depositor and its assignees in, to and under the Receivables
against all claims of third parties claiming through or under it; provided,
however, that nothing in this Section 6 shall be deemed to apply to any Adverse
Claims for municipal or other local taxes and other governmental charges if such
taxes or governmental charges shall not at the time be due and payable or if
Nationstar shall currently be contesting the validity thereof in good faith by
appropriate Proceedings. In addition, Nationstar shall take all actions as may
be necessary to ensure that, if this Agreement were deemed to create, or does
create, a security interest in the Receivables and the other Transferred Assets,
such security interest would be a perfected security interest of first priority
under applicable law and will be maintained as such until the Receivables Sale
Termination Date.

(l) Taking of Necessary Actions. Nationstar shall perform all actions necessary
to sell and/or contribute, assign, transfer and convey the Aggregate Receivables
to the Depositor and its assigns, including the Issuer, including, without
limitation, any necessary notifications to Freddie Mac, Fannie Mae or other
parties.

(m) Ownership. Nationstar will take all necessary action to establish and
maintain, irrevocably in the Depositor, legal and equitable title to the
Aggregate Receivables and the related Transferred Assets, free and clear of any
Adverse Claim (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) in all appropriate jurisdictions to perfect the Depositor’s
interest in such Aggregate Receivables and related Transferred Assets and such
other action to perfect, protect or more fully evidence the interest of the
Depositor or the Indenture Trustee (as the Depositor’s assignee) may reasonably
request) other than Permitted Liens.

(n) Depositors’ Reliance. Nationstar acknowledges that the Indenture Trustee and
the Noteholders are entering into the transactions contemplated by the
Transaction Documents in reliance upon the Depositor’s and Issuer’s identity as
a legal entity that is separate from it. Therefore, from and after the date of
execution and delivery of this Agreement, Nationstar will take all reasonable
steps to maintain each of the Depositor’s and Issuer’s identity as a separate
legal entity and to make it manifest to third parties that each of the Depositor
and the Issuer is an entity with assets and liabilities distinct from those of
Nationstar. Without limiting the generality of the foregoing and in addition to
the other covenants set forth herein, Nationstar (i) will not hold itself out to
third parties as liable for the debts of either the Depositor or the Issuer nor
purport to own the Aggregate Receivables and other related Transferred Assets,
(ii) will take all other actions necessary on its part to ensure that the facts
and assumptions regarding it set forth in the opinion issued by Sidley Austin
LLP, dated the Closing Date, relating to substantive consolidation issues remain
true and correct at all times.

 

-18-



--------------------------------------------------------------------------------

(o) Name Change, Offices and Records. In the event Nationstar makes any change
to its name (within the meaning of Section 9-507(c) of any applicable enactment
of the UCC), type or jurisdiction of organization or location of its books and
records, it shall notify the Depositor and the Indenture Trustee thereof and
(except with respect to a change of location of books and records) shall deliver
to the Indenture Trustee not later than thirty (30) days after the effectiveness
of such change (i) such financing statements (Forms UCC1 and UCC3) which the
Indenture Trustee (acting at the direction of the Administrative Agent) may
reasonably request to reflect such name change, or change in type or
jurisdiction of organization, (ii) if the Indenture Trustee shall so request, an
opinion of outside counsel to Nationstar, in form and substance reasonably
satisfactory to the Indenture Trustee, as to the grant or assignment from the
Receivables Seller to the Depositor of a security interest in the Aggregate
Receivables, if the transfers thereof by Nationstar to the Depositor are
determined not to be true sales, and as to the perfection and priority of the
Depositor’s security interest in the Aggregate Receivables in such event, and
(iii) such other documents and instruments that the Indenture Trustee (acting at
the direction of the Administrative Agent) may reasonably request in connection
therewith and shall take all other steps to ensure that the Depositor continues
to have a first priority, perfected security interest in the Aggregate
Receivables and the related Transferred Assets.

(p) Location of Jurisdiction of Organization and Records. In the case of a
change in the jurisdiction of organization of Nationstar or in the case of a
change in the “location” of Nationstar for purposes of Section 9-307 of the UCC,
Nationstar must take all actions necessary or reasonably requested by the
Depositor, the Issuer, the Administrative Agent or the Indenture Trustee to
amend its existing financing statements and continuation statements, and file
additional financing statements and to take any other steps reasonably requested
by the Depositor, the Issuer, the Administrative Agent or the Indenture Trustee
to further perfect or evidence the rights, claims or security interests of any
of Nationstar, the Depositor, the Issuer or any assignee or beneficiary of the
Issuer’s rights under this Agreement, including the Indenture Trustee on behalf
of the Noteholders under any of the Transaction Documents.

Section 7. Grant Clause.

It is the intention of the parties hereto that each transfer and assignment
contemplated by this Agreement shall constitute an absolute sale or
contribution, as applicable, of the related Receivables from Nationstar to the
Depositor and that the Receivables shall not be part of Nationstar’s estate or
otherwise be considered property of Nationstar in the event of the bankruptcy,
receivership, insolvency, liquidation, conservatorship or similar proceeding
relating to Nationstar or any of its property. However, if such conveyance is
deemed to be in respect of a loan, it is intended that: (a) the rights and
obligations of the parties shall be established pursuant to the terms of this
Agreement; (b) Nationstar hereby grants to the Depositor a first priority
security interest in all of its right, title and interest in, to and under,
whether now owned or hereafter acquired, the Receivables and the other
Transferred Assets to secure payment of such loan; and (c) this Agreement shall
constitute a security agreement under applicable law. Nationstar will, to the
extent consistent with this Agreement, take such reasonable actions as may be
necessary to ensure that, if this Agreement were deemed to create a security
interest in the

 

-19-



--------------------------------------------------------------------------------

Receivables and the other Transferred Assets to secure payment or performance of
an obligation, such security interest would be a perfected security interest of
first priority under applicable law and will be maintained as such throughout
the term of this Agreement. Nationstar will, at its own expense, make all
initial filings on or about the Closing Date, and shall forward a copy of such
filing or filings to the Indenture Trustee.

Nationstar hereby authorizes the Depositor and its assignees, successors and
designees to file one or more UCC financing statements, financing statement
amendments and continuation statements to perfect the security interest
described herein.

Section 8. Conveyance by Depositor; Grant by Issuer.

Each of the Depositor and the Issuer shall have the right, upon notice to but
without the consent of Nationstar, to Grant, in whole or in part, its interest
under this Agreement with respect to the Receivables to the Issuer and to the
Indenture Trustee, respectively, and the Indenture Trustee then shall succeed to
all rights of the Depositor under this Agreement. All references to the
Depositor in this Agreement shall be deemed to include its assignee or designee,
specifically including the Issuer and the Indenture Trustee.

Section 9. Protection of Indenture Trustee’s Security Interest in Trust Estate.

(a) Nationstar shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit the reader thereof to know at any
time following reasonable prior notice delivered to it, the status of such
Receivable, including payments and recoveries made and payments owing.

(b) Nationstar will maintain its computer records so that, from and after the
Grant of the security interest under the Indenture, Nationstar’s master computer
records (including any back-up archives) that refer to any Receivables indicate
that the Receivables are owned by the Issuer and pledged to the Indenture
Trustee on behalf of the Noteholders. Indication of the Indenture Trustee’s
interest in a Receivable shall be deleted from or modified on Nationstar’s
records when, and only when, the Receivable has been paid in full or released
from the lien of the Indenture pursuant to the Indenture.

Section 10. Indemnification.

(a) Without limiting any other rights that an Indemnified Party may have
hereunder or under applicable law, Nationstar agrees to indemnify each
Indemnified Party from and against any and all Indemnification Amounts which may
be imposed on, incurred by or asserted against an Indemnified Party in any way
arising out of or relating to any breach of Nationstar’s obligations under this
Agreement or the ownership of the Aggregate Receivables or in respect of any
Receivable, excluding, however, Indemnification Amounts to the extent resulting
from the negligence or willful misconduct on the part of such Indemnified Party

 

-20-



--------------------------------------------------------------------------------

(b) Without limiting or being limited by the foregoing, Nationstar shall pay on
demand to each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnification Amounts relating
to or resulting from:

(i) reliance on any representation or warranty made by Nationstar under or in
connection with this Agreement, any other Transaction Document, any report or
any other information delivered by it pursuant hereto, which shall have been
incorrect in any material respect when made or deemed made or delivered;

(ii) the failure by Nationstar to comply with any term, provision or covenant
contained in this Agreement, or any agreement executed by it in connection with
this Agreement or any other Transaction Document or with any applicable law,
rule or regulation with respect to any Receivable, or the nonconformity of any
Receivable with any such applicable law, rule or regulation or the Freddie Mac
Guide or Fannie Mae Guide, as applicable; or

(iii) the failure of this Agreement to vest and maintain vested in the
Depositor, or to transfer, to the Depositor, legal and equitable title to and
ownership of the Aggregate Receivables which are, or are purported to be,
Receivables, together with all collections in respect thereof, free and clear of
any adverse claim (except as permitted hereunder) whether existing at the time
of the transfer of such Receivable or at any time thereafter.

(c) Any Indemnification Amounts subject to the indemnification provisions of
this Section 10 shall be paid to the Indemnified Party within five (5) Business
Days following demand therefor. “Indemnified Party” means any of the Depositor,
the Issuer and the Indenture Trustee. “Indemnification Amounts” means any and
all claims, losses, liabilities, obligations, damages, penalties, actions,
judgments, suits, and related reasonable costs and reasonable expenses of any
nature whatsoever, including reasonable attorneys’ fees and disbursements,
incurred by an Indemnified Party with respect to this Agreement as a result of a
breach by Nationstar, as described in Section 10(a), including without
limitation, the enforcement hereof.

(d) (i) Promptly after an Indemnified Party shall have been served with the
summons or other first legal process or shall have received written notice of
the threat of a claim in respect of which an indemnity may be claimed against
Nationstar under this Section 10, the Indemnified Party shall notify Nationstar
in writing of the service of such summons, other legal process or written
notice, giving information therein as to the nature and basis of the claim, but
failure so to notify Nationstar shall not relieve Nationstar from any liability
which it may have hereunder or otherwise except to the extent that Nationstar is
prejudiced by such failure so to notify Nationstar.

(ii) Nationstar will be entitled, at its own expense, to participate in the
defense of any such claim or action and, to the extent that it may wish, to
assume the defense thereof, with counsel reasonably satisfactory to such
Indemnified Party, and, after notice from Nationstar to such Indemnified Party
that Nationstar wishes to assume the defense of any such action, Nationstar will
not be liable to such Indemnified Party under this Section 10 for any legal or
other expenses subsequently incurred by such Indemnified Party in connection
with the defense of any such action unless, (A) the defendants in any such
action include both the Indemnified Party and Nationstar, and the Indemnified
Party (upon the advice of counsel) shall have reasonably concluded that there
may be legal defenses available to it that are different from or additional to
those available to

 

-21-



--------------------------------------------------------------------------------

Nationstar, or one or more Indemnified Parties, and which in the reasonable
judgment of such counsel are sufficient to create a conflict of interest for the
same counsel to represent both Nationstar and such Indemnified Party,
(B) Nationstar shall not have employed counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of commencement of the action, or (C) Nationstar shall have
authorized the employment of counsel for the Indemnified Party at Nationstar’s
expense; then, in any such event, such Indemnified Party shall have the right to
employ its own counsel in such action, and the reasonable fees and expenses of
such counsel shall be borne by Nationstar; provided, however, that Nationstar
shall not in connection with any such action or separate but substantially
similar or related actions arising out of the same general allegations or
circumstances, be liable for any fees and expenses of more than one firm of
attorneys at any time for all Indemnified Parties. Each Indemnified Party, as a
condition of the indemnity agreement contained herein, shall use its
commercially reasonable efforts to cooperate with Nationstar in the defense of
any such action or claim.

(iii) Nationstar shall not, without the prior written consent of any Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which such Indemnified Party is or could have been a party and indemnity
could have been sought hereunder by such Indemnified Party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such proceeding or threatened
proceeding.

Section 11. Miscellaneous.

(a) Amendment. This Agreement may not be amended except by an instrument in
writing signed by Nationstar and the Depositor upon delivery of an Issuer Tax
Opinion. In addition, so long as the Notes are outstanding, this Agreement may
not be amended without the prior written consent of (A) the Administrative Agent
and (B) Noteholders of more than 50% (by Class Invested Amount) of each Class of
each Series unless, in the case of clause (B), (i) the amendment is for a
purpose for which the Indenture could be amended without any Noteholder consent
and (ii) Nationstar shall have delivered to the Indenture Trustee an officer’s
certificate to the effect that Nationstar reasonably believes that any such
amendment will not have an Adverse Effect on the Holders of the Notes. Any such
amendment requested by Nationstar shall be at its own expense. Nationstar, as
servicer, shall promptly notify each Note Rating Agency of any amendment of this
Agreement or of the Receivables Pooling Agreement, and shall furnish a copy of
any such amendment to each such Note Rating Agency.

(b) Binding Nature; Assignment. The covenants, agreements, rights and
obligations contained in this Agreement shall be binding upon the successors and
assigns of Nationstar and shall inure to the benefit of the successors and
assigns of the Depositor, and all persons claiming by, through or under the
Depositor.

(c) Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

 

-22-



--------------------------------------------------------------------------------

(d) Severability of Provisions. Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction.

(e) Governing Law. THIS AGREEMENT AND ANY CLAIM CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE RELATIONSHIP OF
THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF
LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

(f) Counterparts. This Agreement may be executed in several counterparts and all
so executed shall constitute one agreement binding on all parties hereto,
notwithstanding that all the parties have not signed the original or the same
counterpart. Any counterpart hereof signed by a party against whom enforcement
of this Agreement is sought shall be admissible into evidence as an original
hereof to prove the contents thereof. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.

(g) Indulgences; No Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or future exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any other occurrence.
No waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

(h) Headings Not to Affect Interpretation. The headings contained in this
Agreement are for convenience of reference only, and they shall not be used in
the interpretation hereof.

(i) Benefits of Agreement. Nothing in this Agreement, express or implied, shall
give to any Person, other than the parties to this Agreement and their
successors hereunder, any benefit of any legal or equitable right, power, remedy
or claim under this Agreement.

(j) No Petition. Nationstar, by entering into this Agreement, agrees that it
will not at any time prior to the date which is one year and one day, or, if
longer, the applicable preference period then in effect, after the payment in
full of all of the Notes, institute against the Depositor or the Issuer, or join
in any institution against the Depositor or the Issuer of, Insolvency
Proceedings or other similar proceedings, or other proceedings under any United
States federal

 

-23-



--------------------------------------------------------------------------------

or state bankruptcy or similar law in connection with any obligations relating
to the Notes or this Agreement, or cause the Depositor or the Issuer to commence
any reorganization, bankruptcy proceedings, or Insolvency Proceedings under any
applicable state or federal law, including without limitation any readjustment
of debt, or marshaling of assets or liabilities or similar proceedings. This
Section 11(j) shall survive termination of this Agreement.

(k) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN AN
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

[Signature Page Follows]

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Receivables Sale
Agreement to be duly executed as of the date first above written.

 

NATIONSTAR MORTGAGE LLC, as Receivables Seller and as Servicer By:   /s/ Amar
Patel Name:   Amar Patel Title:   Executive Vice President NATIONSTAR AGENCY
ADVANCE FUNDING LLC, as Depositor By:   /s/ Amar Patel Name:   Amar Patel Title:
  Executive Vice President

[Signatures continue]

[Nationstar Agency Advance Funding Trust – Signature Page to Amended and
Restated Receivables Sale Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed as of the date first above written:

 

BARCLAYS BANK PLC,

as sole Holder of the Class A VFN

By:   /s/ Jamie Pratt Name:   Jamie Pratt Title:   Director

BARCLAYS BANK PLC,

as sole Holder of the Class B VFN

By:   /s/ Jamie Pratt Name:   Jamie Pratt Title:   Director

BARCLAYS BANK PLC,

as sole Holder of the Class C Bullet Payment VFN

By:   /s/ Jamie Pratt Name:   Jamie Pratt Title:   Director

[End of signatures]

[Nationstar Agency Advance Funding Trust – Signature Page to Amended and
Restated Receivables Sale Agreement]



--------------------------------------------------------------------------------

Schedule 1

ASSIGNMENT OF RECEIVABLES

Dated as of January 31, 2013

This Assignment of Receivables (this “Assignment”) is a schedule to and is
hereby incorporated by this reference into a certain Amended and Restated
Receivables Sale Agreement (the “Agreement”), dated as of January 31, 2013, by
and between Nationstar Mortgage LLC, a Delaware limited liability company, as
receivables seller and servicer (“Nationstar”), and Nationstar Agency Advance
Funding LLC, a Delaware limited liability company (the “Depositor”). All
capitalized terms used herein shall have the meanings set forth in, or referred
to in, the Agreement.

By its signature to this Assignment, Nationstar hereby sells, assigns, transfers
and conveys to the Depositor and its assignees, without recourse, but subject to
the terms of the Agreement, all of its right, title and interest in, to and
under its rights to reimbursement for Receivables arising under each Designated
Servicing Agreement listed on Attachment A attached hereto, existing on the date
of this Assignment and any Additional Receivables arising under each Designated
Servicing Agreement listed on Attachment A, on or before the related Receivables
Sale Termination Date, the other Transferred Assets related to such Receivables
described in Section 2(a) of the Agreement, pursuant to the terms of the
Agreement, and the Depositor hereby accepts such sale, assignment, transfer and
conveyance and agrees to transfer to Nationstar, as receivables seller, the
consideration set forth in the Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

NATIONSTAR MORTGAGE LLC By:  

 

Name:  

 

Title:

 

 

NATIONSTAR AGENCY ADVANCE FUNDING LLC

By:  

 

Name:  

 

Title:

 

 

[Nationstar Agency Advance Funding Trust – Signature Page to Schedule 1 to
Amended and Restated Receivables

Sale Agreement – Assignment of Receivables]



--------------------------------------------------------------------------------

Attachment A to Schedule 1

DESIGNATED SERVICING AGREEMENTS AND DESIGNATED POOLS RELATED TO

THE AGGREGATE RECEIVABLES

The Servicing Agreements of Nationstar Mortgage LLC related to the Pool of
Meritage related Mortgage Loans serviced for Freddie Mac under Seller/Servicer
Number 157328.

The Servicing Agreements of Nationstar Mortgage LLC related to the Pool of
Ganesha related Mortgage Loans serviced for Freddie Mac under Seller/Servicer
Number 157328.

The Servicing Agreements of Nationstar Mortgage LLC related to the Pool of
Estrella related Mortgage Loans serviced for Freddie Mac under Seller/Servicer
Number 152360.

The Servicing Agreements of Nationstar Mortgage LLC related to the Pool of
Chameleon related Mortgage Loans serviced for Freddie Mac under Seller/Servicer
Number 157328.

The Servicing Agreements of Nationstar Mortgage LLC related to the Mortgage
Loans serviced for Freddie Mac under Seller/Servicer Number 157386.

Attachment A to Schedule 1-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBORDINATED NOTE

THIS SUBORDINATED NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW, AND
MAY NOT BE DIRECTLY OR INDIRECTLY OFFERED OR SOLD OR OTHERWISE DISPOSED OF BY
THE OWNER HEREOF UNLESS SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE
ACT AND SUCH STATE LAWS, AND WILL NOT BE A “PROHIBITED TRANSACTION” UNDER THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”). BY
ACCEPTANCE OF THIS SUBORDINATED NOTE, THE HOLDER AGREES TO BE BOUND BY ALL THE
TERMS OF THE RECEIVABLES SALE AGREEMENT.

January [    ], 2013

FOR VALUE RECEIVED, the undersigned, Nationstar Agency Advance Funding LLC, a
Delaware limited liability company (the “Depositor”), promises to pay to the
order of Nationstar Mortgage LLC, a Delaware limited liability company (the
“Seller”), on [            ], 20[    ] (the “Maturity Date”) the aggregate
unpaid principal amount of all amounts loaned hereunder pursuant to Section 2(b)
of that certain Amended and Restated Receivables Sale Agreement, dated as of
January 31, 2013 (together with all amendments and other modifications, if any,
from time to time thereafter made thereto, the “Amended and Restated Receivables
Sale Agreement”), among the Seller and Nationstar Agency Advance Funding LLC
(the “Issuer”), together with any and all accrued and unpaid interest on all
amounts loaned hereunder.

Interest will accrue on the average daily balance of the unpaid principal amount
of all amounts loaned hereunder for each day from the date such loan amounts are
made until they become due and or are paid in full, at a rate per annum equal to
the sum of (i) the LIBOR Rate (as defined below) and (ii) a spread designated as
such in writing by the Seller to the Depositor from time to time (the “Spread”).
Interest will be computed on the basis of a 360-day year and paid for the actual
number of days elapsed (including the first but excluding the last day). Should
any principal of, or accrued interest on, any amounts loaned hereunder not be
paid when due, such amount will bear interest from its due date until paid in
full, at a rate per annum equal to the sum of (i) the LIBOR Rate, (ii) the
Spread and (iii) [1.00]%. Interest shall be payable on the unpaid principal
balance of this note (this “Subordinated Note”) commencing on [            ],
200[    ] and continuing on the [            ] day of each [January, April,
July, and October]. With respect to any such [            ] day that is not a
Business Day, the interest payment otherwise due on such [            ] day
shall be due on the next subsequent day that is a Business Day.



--------------------------------------------------------------------------------

For the purposes of this Subordinated Note, “LIBOR Rate” shall mean the offered
rate for one-month U.S. dollar deposits as such rate appears on Reuters Screen
LIBOR01 Page (as defined in the International Swaps and Derivatives Association,
Inc. 2000 Definitions) or such other page as may replace Reuters Screen LIBOR01
Page as of 11:00 a.m. (London time) on such date; provided that if such rate
does not appear on Telerate Page 3750, the rate for such date will be determined
on the basis of the rates at which one-month U.S. dollar deposits are offered by
[Name of Banks] (the “Reference Banks”) at approximately 11:00 a.m. (London
time) on such date to prime banks in the London interbank market. In such event,
the Seller will request the principal London office of each of the Reference
Banks to provide a quotation of its rate. If at least two such quotations are
provided, the rate for that date will be the arithmetic mean of the quotations
(rounded upwards if necessary to the nearest whole multiple of 1/16%). If fewer
than two quotations are provided as requested, the rate for that date will be
the arithmetic mean of the rates quoted by major banks in New York City,
selected by the Seller, at approximately 11:00 a.m. (New York City time) on such
date for one-month U.S. dollar loans to leading European banks.

Unless plainly wrong, the computer records of the holder hereof shall on any day
conclusively evidence the unpaid balance of this Subordinated Note and its
advances and payments history posted up to that day. All loans and advances and
all payments and permitted prepayments made hereon may be (but are not required
to be) set forth by or on behalf of such holder on the schedule which is
attached hereto or otherwise recorded in such holder’s computer or manual
records; provided, that any failure to make notation of any principal advance or
accrual of interest shall not cancel, limit or otherwise affect Depositor’s
obligations or any of such holder’s rights with respect to that advance or
accrual. Unless otherwise defined, capitalized terms used herein have the
meanings provided in or specified in accordance with the Receivables Sale
Agreement.

The obligation of the Depositor to pay the principal of, and interest on, all
loans and advances on this Subordinated Note shall be absolute and
unconditional, shall be binding and, to the fullest extent permitted by law,
enforceable in all circumstances whatsoever and shall not be subject to setoff,
recoupment or counterclaim; provided, however, that the Depositor shall only be
obligated to pay principal and interest on this Subordinated Note from cash
actually received by the Depositor from distributions on the Receivables after
payment of all amounts due the Noteholder under the Indenture, dated as of
January 31, 2013, between the Issuer, The Bank of New York Mellon, as indenture
trustee, calculation agent, paying agent and securities intermediary, Nationstar
Mortgage LLC, as Servicer and Administrator, and Barclays Bank PLC, as
Administrative Agent.

Depositor may prepay at any time, without penalty or fee, the principal or
interest outstanding hereunder or any portion of such principal or interest.
Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds.

The Seller hereby agrees, prior to the date that is 367 days after the Maturity
Date, not to acquiesce, petition, or invoke the process of any court or
government authority (or to encourage or cooperate with others) for the purpose
of commencing or sustaining a case against the Seller under any Federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of or for
the Seller or any substantial part of its property, or ordering the winding up
or liquidation of the affairs of the Seller. The foregoing shall not limit the
rights of the Depositor to file any claim in, or to otherwise take any action
with respect to, any insolvency proceeding instituted against the Seller by any
other unaffiliated entity.



--------------------------------------------------------------------------------

Notwithstanding anything contained herein to the contrary, to the extent that
the Seller is deemed to have any interest in any assets of the Depositor, the
Seller agrees that its interest in those assets is subordinate to claims or
rights of all other creditors of the Depositor. The Seller agrees that this
Subordinated Note constitutes a subordinated note for purposes of Section 510(a)
of the United States Bankruptcy Code, as amended from time to time (11 U.S.C. §§
101 et seq.).

As set forth in Section 2(b) of the Receivables Sale Agreement, the Depositor
hereby represents and warrants as of each loan and advance made hereon that at
the time of (and immediately after) each loan and advance made hereunder,
(i) the Depositor’s total assets exceed its total liabilities both before and
after the sale transaction, (ii) the Depositor’s cash on hand is sufficient to
satisfy all of its current obligations (other than its obligations under this
Subordinated Note and the obligation to pay the Cash Purchase Price), (iii) the
Depositor is adequately capitalized at a commercially reasonable level and
(iv) the Depositor has determined that its financial capacity to meet its
financial commitment under the Subordinate Loan and this Subordinated Note is
adequate. Each loan or advance made hereunder by the Seller to the Depositor is
subject to the accuracy of the representations and warranties herein made on the
part of the Depositor.

This Subordinated Note is the Subordinated Note referred to in, and evidences
indebtedness incurred under, the Receivables Sale Agreement, and the holder
hereof is entitled to the benefits of the Receivables Sale Agreement. Upon and
subject to the terms and conditions of the Receivables Sale Agreement, Depositor
may borrow, repay and reborrow against this note under the circumstances, in the
manner and for the purposes specified in the Receivables Sale Agreement and this
Subordinated Note, but for no other purposes. All parties hereto, whether as
makers, endorsers or otherwise, severally waive presentment for payment, demand,
protest and notice of dishonor.

THIS SUBORDINATED NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

[Signature Page Follows]



--------------------------------------------------------------------------------

NATIONSTAR AGENCY ADVANCE FUNDING LLC By:     Name:  

Title:

 

Signature Page to Subordinated Note